Citation Nr: 1742949	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.   Entitlement to service connection for cause of death.

2.   Entitlement to burial allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to May 1961. The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction of the claims file is with the Oakland, California RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the additional delay is regrettable, the Board finds that a remand is necessary in this case.

In August 2014, the Board remanded the appellant's claim for entitlement to burial allowance as a statement of the case (SOC) had not been issued following a September 2012 notice of disagreement. To date, an SOC has not been issued. In a March 2017 supplemental SOC for the issue of entitlement to service connection for cause of death, the RO indicated that the issue of burial allowance would be addressed separately. However, a review of the claims file reveals that an SOC addressing these issues has not been issued.  Thus, there has not been substantial compliance with the Board's remand directives and the Board has jurisdiction over the issue of burial allowance solely to remand it for issuance of a statement of the case. See Stegall v. West, 11 Vet. App. 268 (1998); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Further, a review of the claims file reveals that the appellant has requested a travel Board hearing for her claim of entitlement to service connection for cause of death. In her VA Form 9 filed in July 2013, the appellant indicated that she did not want a Board hearing. However, in a later April 2014 VA Form 9, she indicated that she wanted a hearing at a local VA office before a Veterans Law Judge.

An appellant is entitled to request a hearing at any time prior to certification of an appeal to the Board, 38 C.F.R. §3.103(c)(1)(2016) and then may request a hearing within 90 days of certification. 38 C.F.R. § 20.1304(c)(2016). Here, the appellant requested a hearing in April 2014 and her appeal was certified in June 2014. Thus, as she requested a Board hearing prior to certification of the appeal in this case and there is no evidence in the record that the hearing request has been withdrawn; a remand is warranted to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Issue an SOC to the appellant and her representative regarding the issue of burial allowance. The appellant should be informed of the requirements to perfect an appeal. If the appellant perfects an appeal regarding burial allowance, the RO should ensure that all indicated development is completed before the appeal is forwarded to the Board.

2.   Schedule the appellant for a travel Board hearing before a Veterans Law Judge at the RO, with appropriate notice as to the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




